Citation Nr: 1612972	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  06-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1946 to March 1948, and passed away in April 2005.  The Appellant is the Veteran's surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This issue has been before the Board on several occasions.  In a February 2011 decision, the Board denied this appeal.  The Appellant then appealed that decision to the Court of Appeals for Veterans Claims (Court), and in an August 2011 Order, the Court granted the parties Joint Motion for Remand (JRM) which vacated the February 2011 decision.  Then, in April 2012 the Board remanded this issue for further development, including obtaining clarification from a private physician, and obtaining a radiation dosage estimate.  The requested actions were completed to the extent available to the VA, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in April 2005 due to respiratory failure, interstitial fibrosis, lymphangitic sarcomatosis, and angiosarcoma.

2.  The Veteran was not service-connected for any disability as his time of death.

3.  The Veteran's respiratory failure, interstitial fibrosis, lymphangitic sarcomatosis, and angiosarcoma did not develop until more than fifty years after his separation from active duty service.

4.  The Veteran's respiratory failure, interstitial fibrosis, lymphangitic sarcomatosis, and angiosarcoma were not caused by his in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, including as due to in-service exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1112, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking service connection for the cause of the Veteran's death, and has asserted that his diagnosed angiosarcoma was associated with his in-service exposure to ionizing radiation.

VA regulations provide the death of a veteran will be considered due to service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In this case, at the time of his death in April 2005 the Veteran was not service-connected for any disability.  The death certificate lists the immediate cause of death as respiratory failure with approximately a one-week interval between onset and death.  His death was also noted to be a consequence of his interstitial fibrosis (with approximately a one-month interval between onset and death), lymphangitic sarcomatosis (with approximately a one-month interval between onset and death), and angiosarcoma scalp (with approximately a four-year interval between onset and death).  Therefore, the Veteran's diagnosed angiosarcoma caused, or contributed to, his cause of death.

In this case, the Veteran's service treatment records are missing through no fault of the Veteran.  The Board is aware that when service treatment records are unavailable it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

However, the Appellant has not asserted, and the evidence does not establish, the disorders which contributed to the cause of the Veteran's death began during, or for several decades after, his active duty service.  She has not asserted he received any treatment in service for symptoms of the conditions that caused his death, so the missing service treatment records have no bearing on this claim.  Instead, post-service medical records reflect he was first diagnosed with angiosarcoma in 2001, more than fifty years after his separation from active duty service.  As discussed, his interstitial fibrosis and lymphangitic sarcomatosis developed merely one month before his passing in April 2005.  Accordingly, the evidence does not establish the causes of the Veteran's death began during his active duty service.

Instead, the Appellant has consistently asserted the Veteran's interstitial fibrosis, lymphangitic sarcomatosis, or angiosarcoma were related to his exposure to radiation during active duty service.

Service connection for a disease based on radiation exposure may be established in one of three different ways, which have been outlined by the Court.  See Combee v. Brown, 24 F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during, or aggravated by, service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, participated in a radiation-risk activity.  There are a number of activities defined as "radiation-risk activity" including, but not limited to, onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945 and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II, which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August, 6, 1945 through July 1, 1946.  38 C.F.R. § 3.09)(b)(i), (ii).  

The Appellant does not contend, and the evidence does not establish, that the Veteran engaged in onsite participation in a test involving the atmospheric detonation of a nuclear device, that he was in Hiroshima or Nagasaki between August 6, 1945 and ending on July 1, 1946, or that he was interned as a prisoner of war.  Accordingly, he is not a "radiation-exposed veteran."

Therefore, the Board will turn to the applicability of 38 C.F.R. § 3.311.   To consider a claim under this regulation, the evidence must show the following: (1) that the veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.3.11(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by radiation, including cancers.  38 C.F.R. § 3.311(b)(2).  Accordingly, the Veteran's diagnosed angiosarcoma, a soft tissue cancer, is a radiogenic disease.  

38 C.F.R. § 3.311(a) calls for a development of radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Because the evidence does not establish the Veteran was exposed to atmosphere nuclear weapons testing or participated in the American occupation of Hiroshima or Nagasaki, his dose estimate shall be developed as "other exposure claims."  38 C.F.R. § 3.311(a)(2)(iii).

In this case, service records confirmed the Veteran was stationed in Fukuoka, Japan with his unit, Headquarters 5th Ordinance Medium Maintenance Company, from approximately December 27, 1946 to February 7, 1948.  While stationed in Japan, he worked on vehicle and machinery parts on equipment which had previously been exposed to radiation in Nagasaki and Hiroshima.  See August 2009 Radiation Risk Activity Information Sheet.

In an October 2009 memorandum, the Defense Threat Reduction Agency (DTRA) noted Fukuoka is approximately 60 miles northeast of Nagasaki.  The DTRA considered that the Veteran was more than 10 miles from the city limits of Nagasaki, and stationed in Fukuoka after the American occupation of Nagasaki ended on July 1, 1946.   Based on these facts, the DTRA opined the Veteran had "no potential for exposure to radiation from the strategic bombing of Hiroshima or Nagasaki."

In September 2013, a radiation dose estimate was requested from the Director of Compensation and Pension Service (Director).  In a July 2014 memorandum, the Director again noted the Veteran was not a confirmed member of occupation forces in Japan, as his in-country active duty service was after the completion of the American occupation.  However, based on his reported servicing of vehicles and machinery which had been exposed to radiation in Nagasaki, and affording all benefit of the doubt to the Veteran, the Director assigned radiation doses as if he had served in Hiroshima, Nagasaki, and Fukuoka from December 27, 1946 to February 7, 1948, the time the Veteran was stationed in Fukuoka, and awarded a maximum total dose of .22 rem.  The Director noted this dosage estimate was the same as a service member who had been present during the occupational forces prior to July 1, 1946, that is during the occupation, and therefore "the highest possible doses that the Veteran could have been exposed to."

However, after considering the Veteran's maximum total dose estimate of .22 rem, the Director still opined the Veteran's diagnosed lymphangitic sarcomatosis and angiosarcoma were not related to his in-service radiation exposure.  The Director explained that although these diagnoses are covered by the Life Span Study in the category of all solid cancers, the Veteran was not a member of this class as he was not a survivor of the Hiroshima and Nagasaki nuclear bombings, and no study has been conducted related to cancer incidence in the military personnel present in Japan after the defined period for the occupation forces.  Furthermore, angiosarcoma is not classified as a lymphoma, and any resulting metastases are sarcoma.  Finally, the Director noted that the Health Physics Society opined that although there are substantial health risks following high-dose radiation exposure, "below 5-10 rem (which includes occupational and environmental exposures), the risks of health effects were either too small or be observed or are nonexistent."  Based on the foregoing, the Director opined that because the Veteran's radiation dose did not exceed 5 rem, it is unlikely that the Veteran's angiosarcoma can be attributed to radiation exposure during his active duty service.  Because the Director provided a negative opinion with a complete rationale, even after affording all benefit of doubt in estimating the Veteran's level of in-service exposure, the Director's report provides probative evidence against the Appellant's appeal.

The Board has considered the February 2012 opinion from a private licensed professional counselor, C.K., who opined the Veteran's cause of death was related to his radiation exposure while stationed in Fukuoka, Japan.  However, this professional counselor did not provide any explanation as to the dose estimate used, his qualifications to make such a determination, or the rationale behind his opinion.  Instead, he merely asserted the Veteran was exposed to ionizing radiation while exchanging machinery and vehicle parts from equipment which had been stationed in Nagasaki and Hiroshima.  On numerous occasions, the VA tried to contact C.K. and ask for further clarification regarding this opinion, consistent with Savage v. Shinseki, 24 Vet. App. 259 (2011).  Specifically, in letters dated July and August of 2013, the VA requested C.K. to provide his curriculum vitae, or other documentation reflecting his expertise in generating dose estimates or radiogenic diseases, or to provide records which supported his February 2012 opinion.  However, to date, no response has been received.  Accordingly, because this professional counselor did not provide any explanation as to his education or expertise in radiogenic diseases, and did not otherwise provide any rationale for his opinion, the February 2012 is of limited probative value.

Furthermore, the September 2013 memorandum from the Director provided a clear explanation of the dose estimate used, which was generated by affording full benefit of the doubt to the Veteran, as well as the medical research cited to in providing his negative opinion.  Accordingly, the Board finds the Director's memo is simply more probative and therefore more persuasive.  Accordingly, the evidence does not establish the cause of the Veteran's death, including angiosarcoma, was related to his in-service exposure to ionizing radiation.

The Board recognizes the Appellant's sincere belief that the Veteran's death was related in some way to his active duty service, especially his in-service exposure to radiation.  However, in this case the Appellant has not been shown to have the medical expertise necessary to provide a complex medical opinion relating to the Veteran's death and his active duty service more than fifty years earlier.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Finally, the evidence does not contain any medical opinion suggesting the causes of the Veteran's death were otherwise related to his active duty service, including his exposure to radiation.  Instead, the June 2010 VA examiner opined that if these disorders were not related to radiation exposure, they were less likely than not otherwise related to his active duty service, providing additional evidence against the Appellant's appeal.

Based on all the foregoing, there is simply no persuasive and competent medical evidence which relates the Veteran's death to his active duty service, including his exposure to radiation therein.  The more probative evidence does not establish the disorders which contributed to his death, including respiratory failure, interstitial fibrosis, lymphangitic sarcomatosis, or angiosarcoma, began during, or for many decades after, his active duty service.  Although the private licensed professional counselor did provide a positive nexus opinion, as discussed above, he did not provide any clarification as to his expertise or rationale for making this complex opinion, and therefore his report is not probative.  Accordingly, the elements of service connection for cause of death have not been met, and the Appellant's appeal is denied.

Duties to Notify and Assist

Finally, under applicable criteria, VA has certain notice and assistance obligations to appellants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to an appellant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the appellant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise an appellant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, § 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, notice was provided by a June 2005 letter, which informed the Appellant of the notice required by the Pelegrini Court, as well as the additional DIC notice required by Hupp.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As discussed above, the Board notes the Veteran's service treatment records are no longer available, through no fault of the Veteran.  However, all available post-service VA and private records have been obtained.  As discussed earlier, the VA attempted to obtain further clarification from C.K. in July and August of 2013, and in August 2013 notified the Appellant of the lack of response from C.K.  Accordingly, no further actions were available to, or required by, the VA.  

The Appellant was provided with an opportunity to testify at a hearing before the Board, but she declined.

A VA medical opinion was obtained in June 2010.  This examiner reviewed the complete claims file, and provided a rationale for her opinion.  Accordingly, the Board finds this opinion was thorough and adequate. 

Finally, the VA has complied with all the special development procedures outlined in 38 C.F.R. § 3.311, and obtained opinions from both the DTRA and the Under Secretary for Benefits, and no further development was required.
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.


ORDER

Entitlement to service connection for the cause of the Veteran's death, including as due to in-service exposure to ionizing radiation, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


